DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 26, 2022 has been entered. Claims 1-19 are pending. Claim 4 has been amended. Claims 18-19 are new.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lantz et al. (US Patent No. 6,277,433 B1; Aug. 21, 2001) in view of Miller (US 2015/0264956 A1; Sep. 24, 2015).
Regarding claims 1 and 6, Lantz teaches a non-hydrogenated fat composition comprising 25-50% by weight stearic acid, from 30-60% by weight oleic acid, and 5-15% by weight palmitic acid (col 2 lines 20-30), therefore overlapping the claimed range of greater than 28% by weight stearic acid, greater than 44% by weight oleic acid, and less that 10% by weight palmitic acid. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Lantz further teaches that the percentages of fatty acid residues as described above are based on the total weight of C16-C18 fatty acid residues, thus falling within C8 to C24 fatty acids. 
While Lantz teaches the composition as described above, Lantz is silent with respect to the claimed triglycerides based on the total glycerides. Lantz, however, teaches that the fat is obtained as an interesterified shea oil olein (col 2 lines 35-40).
Further, Miller teaches a process for making a cocoa butter equivalent comprising interesterified shea butter and shea olein, where in the composition comprises StOSt and StOO that come from the fractionation of shea butter and shea olein ([0028]- [0039). Miller teaches that such fat composition provides a suitable cocoa butter substitute and further that the amounts of triglycerides are dependent upon the starting product and amounts as well as the process to make the interesterified blend. 
As Lantz teaches that the fat is obtained as an interesterified shea oil olein (col 2 lines 35-40), it would have been obvious to one of ordinary skill in the art to further comprise triglycerides interesterified from shea butter as taught by Miller in combination with shea olein in Lantz in order to provide a cocoa butter equivalent having similar triglycerides as cocoa butter. 
With respect to the amount of StOtSt, StStO, StOO, OstO and the ratio of (StOst+StStO)/(StOO+OstO), the examiner notes that as Lantz in view of Miller teach the claimed acids and triglycerides as described above, it would have been obvious to one of ordinary skill in the art to vary the amounts of each component depending on the desired characteristics of the claimed fat composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed fats in the claimed amounts.  All continue to function predictably as fats, as expected.
Regarding claims 2-3, Lantz further teaches that the fat composition has a solid fat content with an N10 of 10-30, an N20 of 8-20, an N30 of 5-8, and an N35 of less than 5, all overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 4, Lantz in view of Miller further teach that the fat composition comprises a blend of interesterified shea olein and shea butter (Lantz, col 2 lines 35-40; Miller, [0003]-[0010]).
Regarding claim 5, Lantz further teaches that the composition can be essentially free of fatty acid residues from palm oil or palm oil fractions.
Regarding claim 7, Lantz further teaches that the fat composition comprises less than 10% by weight C12 (See Examples). 
Regarding claim 8, Lantz teaches a fat composition comprising 25-50% by weight stearic acid and 5-15% by weight palmitic acid (col 2 lines 20-30), thus resulting in a ratio of greater than 2.5 as claimed.
Regarding claims 9-12 and 16, Lantz further teaches that the fat composition can be used in bakery applications, including as a shortening, in a puff pastry, and in confection (See Examples). 
Regarding claims 13-15 and 17-19, Lantz in view of Miller teach a process for making the fat composition of claim 1, which comprises blending shea butter and shea olein as described above in order to make a cocoa butter equivalent. Lantz teaches that the triglycerides are chemically interesterified.
With respect to the weight ratio of shea butter to shea olein, the examiner notes that as Lantz teaches a process for making the fat composition by chemically interesterifying a fat, wherein the fat is shea, shea olein, or shea stearin ([0025], [0051], [0072], [0078]-[0085], See Examples), it would have been obvious to one of ordinary skill in the art to vary the amounts of each component depending on the desired characteristics of the claimed fat composition. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

As stated above, there is nothing unexpected regarding varying the amounts off each fat component to arrive at a desired fat composition having desired properties.


Response to Arguments
Applicant’s arguments with respect to the 103 rejection over Lantz in view of Favre have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 over Lantz in view of Miller as outlined above.
Therefore, the claims remain rejected under 103. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791